Clarke, P. J.:
The respondent was admitted to the bar in December, 1913, at a term of the Appellate Division, First Department and has since practiced in the First Judicial District.
The charges contained in the petition may be summarized as follows:
*472(a) That the respondent obtained from a client the sum of six dollars upon the representation that he would obtain for him transcripts of certain judgments and that he failed to obtain or deliver said transcripts.
(b) That respondent falsely represented to his client that he had obtained orders for the examination of-certain judgment debtors in certain supplementary proceedings and that he had taken steps to punish one of them for contempt of court. These representations were made by respondent after he had induced the client to pay fees for the services which he claimed to have rendered or was about to render.
(c) That the respondent committed perjury in verifying three affidavits on March 23, 1917, containing false statements in regard to the docketing of certain judgments, the issuance of execution thereon and the proceedings which respondent claimed he has taken in his efforts to collect the moneys due thereon. These false affidavits were submitted by the respondent to the court and the court was thereby induced to issue three orders in supplementary proceedings.
The learned official referee has found that the charges were sustained by the evidence; that the respondent’s explanations in defense of his conduct are weak and insufficient to exculpate him from wrongdoing in the practice of his profession as a lawyer, and that he is guilty of misconduct as an attorney at law as charged in the petition.
An examination of the record satisfied us that the findings of the learned official referee are entirely sustained by the evidence. There is no doubt that the respondent has been guilty of professional misconduct and that he deceived his client and deceived the court by obtaining orders therefrom based upon affidavits made upon knowledge setting forth facts which were not true.
His own testimony satisfies us that he has no proper conception of the obligations of an attorney to his client, or his duty to the court. He has demonstrated that he is unfit to remain a member of the profession. Therefore, he is disbarred.
Dowling, Smith, Page and Shearn, JJ., concurred.
Respondent disbarred. Order to be settled on notice.